


Exhibit 10.33

UTSTARCOM, INC.

 

2006 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF PERFORMANCE SHARES

 

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Performance Shares (the “Notice of Grant”).

 

Participant:

 

Address:

 

You have been granted the right to receive Performance Shares, subject to the
terms and conditions of the Plan, this Notice of Grant and the Performance Share
Award Agreement attached hereto as Exhibit A (together, the “Award Agreement”)
as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Target Number of Performance Shares

[                                                  ]

 

 

Performance Period

[                                                  ]

 

 

Performance Matrix

The number of Performance Shares in which you may vest in accordance with the
Vesting Schedule below will depend upon achievement [Insert Description of
Performance Goal(s)] and will be determined in accordance with the Performance
Matrix, attached hereto as Appendix B. [Insert Performance Target(s)].

 

Vesting Schedule:

 

The Performance Shares will vest as follows: [Vesting Schedule]

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Performance Shares, the Performance Shares and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Performance Shares
is granted under and governed by the terms and conditions of this Award
Agreement and the Plan, which is made a part of this document.

 

PARTICIPANT

 

UTSTARCOM, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE SHARE AWARD AGREEMENT

 

1.             Grant.  The Company hereby grants to the Participant named in the
attached Notice of Grant an Award of Performance Shares, subject to all of the
terms and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.

 

2.             Company’s Obligation to Pay.  Each Performance Share represents
the right to receive a Share on the date it vests.  Unless and until the
Performance Shares will have vested in the manner set forth in Section 3,
Participant will have no right to payment of any such Performance Shares.  Prior
to actual payment of any vested Performance Shares, such Performance Share will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

 

3.             Vesting Schedule.  Subject to Section 5, the Performance Shares
awarded by this Award Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant.  Performance Shares scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest in Participant in accordance with any of the provisions of this Award
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.

 

4.             Payment after Vesting.

 


(A)           GENERAL RULE.  SUBJECT TO SECTION 7, ANY PERFORMANCE SHARES THAT
VEST WILL BE PAID TO PARTICIPANT (OR IN THE EVENT OF PARTICIPANT’S DEATH, TO HIS
OR HER PROPERLY DESIGNATED BENEFICIARY OR ESTATE) IN WHOLE SHARES.  SUBJECT TO
THE PROVISIONS OF SECTION 4(B), SUCH VESTED PERFORMANCE SHARES SHALL BE PAID IN
WHOLE SHARES AS SOON AS PRACTICABLE AFTER VESTING, BUT IN EACH SUCH CASE WITHIN
THE PERIOD ENDING NO LATER THAN THE LATER OF (I) THE END OF THE CALENDAR YEAR
THAT INCLUDES THE VESTING DATE OR (II) THE FIFTEENTH (15TH) DAY OF THE THIRD
(3RD) MONTH FOLLOWING THE VESTING DATE.  IN NO EVENT WILL PARTICIPANT BE
PERMITTED, DIRECTLY OR INDIRECTLY, TO SPECIFY THE TAXABLE YEAR OF PAYMENT OF ANY
PERFORMANCE SHARES PAYABLE UNDER THIS AWARD AGREEMENT.


 


(B)           ACCELERATION.


 


(I)            DISCRETIONARY ACCELERATION.  NOTWITHSTANDING ANYTHING IN THE
PLAN, THIS AWARD AGREEMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY, IF
THE ADMINISTRATOR, IN ITS DISCRETION, ACCELERATES THE VESTING OF THE BALANCE, OR
SOME LESSER PORTION OF THE BALANCE, OF THE UNVESTED PERFORMANCE SHARES, SUCH
PERFORMANCE SHARES WILL BE CONSIDERED AS HAVING VESTED AS OF THE DATE SPECIFIED
BY THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THIS SECTION 4, SECTION 5
AND SECTION 7, THE PAYMENT OF SUCH ACCELERATED PORTION OF THE PERFORMANCE SHARES
SHALL BE MADE AS SOON AS PRACTICABLE AFTER THE NEW VESTING DATE, BUT, EXCEPT AS
PROVIDED IN THIS AWARD AGREEMENT, IN NO EVENT LATER THAN THE LATER OF (I) THE
END OF THE CALENDAR YEAR THAT INCLUDES THE VESTING DATE OR (II) THE FIFTEENTH
(15TH) DAY OF THE THIRD (3RD) MONTH FOLLOWING THE APPLICABLE VESTING DATE;
PROVIDED, HOWEVER, IF THE AWARD IS “DEFERRED COMPENSATION” WITHIN THE MEANING OF
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE FINAL
TREASURY


 

--------------------------------------------------------------------------------



 


REGULATIONS AND ANY OFFICIAL GUIDANCE PROMULGATED THEREUNDER (“SECTION 409A”),
THE PAYMENT OF SUCH ACCELERATED PORTION OF THE PERFORMANCE SHARES NEVERTHELESS
SHALL BE MADE AT THE SAME TIME OR TIMES AS IF SUCH PERFORMANCE SHARES HAD VESTED
IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN THE NOTICE OF GRANT AS IF
THE ACCELERATION HAD NOT BEEN APPLIED, INCLUDING ANY NECESSARY APPLICATION OF
SECTION 4(B)(II) (WHETHER OR NOT PARTICIPANT REMAINS EMPLOYED BY THE COMPANY OR
A PARENT OR SUBSIDIARY OF THE COMPANY AS OF SUCH DATE(S)), UNLESS AN EARLIER
PAYMENT DATE, IN THE JUDGMENT OF THE ADMINISTRATOR, WOULD NOT CAUSE PARTICIPANT
TO INCUR AN ADDITIONAL TAX UNDER SECTION 409A, IN WHICH CASE, PAYMENT OF SUCH
ACCELERATED PERFORMANCE SHARES SHALL BE MADE NO LATER THAN THE FIFTEENTH (15TH)
DAY OF THE THIRD (3RD) MONTH (AND IN ALL CASES WITHIN NINETY (90) DAYS)
FOLLOWING THE EARLIEST PERMISSIBLE PAYMENT DATE THAT WOULD NOT CAUSE PARTICIPANT
TO INCUR AN ADDITIONAL TAX UNDER SECTION 409A (SUBJECT TO SECTION 4(B)(II)). 
NOTWITHSTANDING THE FOREGOING, ANY DELAY IN PAYMENT PURSUANT TO THIS
SECTION 4(B)(I) WILL CEASE UPON PARTICIPANT’S DEATH AND SUCH PAYMENT WILL BE
MADE AS SOON AS PRACTICABLE AFTER THE DATE OF PARTICIPANT’S DEATH (AND IN ALL
CASES WITHIN NINETY (90) DAYS FOLLOWING SUCH DEATH).


 

(ii)           Separation from Service.  Notwithstanding anything in the Plan,
this Award Agreement, or any other plan or agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the
Performance Shares is accelerated in connection with Participant’s termination
as a Service Provider, such accelerated Performance Shares will not be payable
by virtue of such acceleration until and unless Participant has a “separation
from service” within the meaning of Section 409A.  Until Participant has a
“separation from service,” the payment of such accelerated portion of the Award
will be made at the same time or times as if such Award had vested in accordance
with the vesting schedule set forth in the Notice of Grant as if the
acceleration had not been applied.  Further, and notwithstanding anything in the
Plan or this Award Agreement to the contrary, if any such accelerated
Performance Shares would otherwise become payable upon a “separation from
service” within the meaning of Section 409A, and if (x) Participant is a
“specified employee” within the meaning of Section 409A at the time of such
“separation from service” (other than due to Participant’s death) and (y) the
payment of such accelerated Performance Shares will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s “separation from service,” then, to the
extent necessary to avoid the imposition of such additional taxation, the
payment of such accelerated Performance Shares otherwise payable to Participant
during such six (6) month period will accrue and will not be made until the date
six (6) months and one (1) day following the date of Participant’s “separation
from service,” unless Participant dies following his or her termination as a
Service Provider, in which case, the Performance Shares will be paid in Shares
to Participant’s estate as soon as practicable following his or her death (and
in all cases within ninety (90) days of Participant’s death).

 

(iii)          Change in Control.  Notwithstanding anything in the Plan, this
Award Agreement, or any other plan or agreement to the contrary, if the vesting
of all or a portion of the Performance Shares accelerates (i) pursuant to
Section 14(c) of the Plan in the event of a Change in Control that is not a
“change in control” within the meaning of Section 409A or (ii) pursuant to any
other plan, agreement, resolutions or arrangement that provides for acceleration
in the event of a change in control that is not a “change in control” within the
meaning of Section 409A, then the payment of such accelerated portion of the
Performance Shares will be made in accordance with the timing of payment
rules that apply to discretionary accelerations under Section 4(b)(i) of this
Award Agreement.  If the vesting of all or a portion of the Performance Shares
accelerates in the event of a Change in Control that is a “change in

 

--------------------------------------------------------------------------------


 

control” within the meaning of Section 409A, then the payment of such
accelerated Performance Shares shall be paid no later than the date that is the
fifteenth (15th) day of the third (3rd) month (and in all cases within ninety
(90) days) following the vesting date.

 

(iv)          Section 409A.  It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Performance Shares
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.  Each payment and benefit payable under
this Award Agreement is intended to constitute separate payments for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

5.             Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Performance Shares that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate.

 

6.             Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.             Withholding of Taxes.  Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit
Participant to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.  To the extent determined appropriate by the Company in
its discretion, it shall have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Performance Shares otherwise are scheduled
to vest pursuant to Sections 3 or 4, Participant will permanently forfeit such
Performance Shares and any right to receive Shares thereunder and the
Performance Shares will be returned to the Company at no cost to the Company.

 

8.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have

 

--------------------------------------------------------------------------------


 

all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 


9.             NO GUARANTEE OF CONTINUED SERVICE.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE PERFORMANCE SHARES PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE
SHARES OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


 

10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company at
UTStarcom, Inc., 1275 Harbor Bay Parkway, Suite 100, Alameda, CA 94502, or at
such other address as the Company may hereafter designate in writing.

 

11.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

12.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company. 
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

--------------------------------------------------------------------------------


 

14.           Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

15.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have vested). 
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

 

16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Performance Shares awarded under the
Plan or future Performance Shares that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

17.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.

 

18.           Agreement Severable.  In the event that any provision in this
Award Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

19.           Modifications to the Agreement.  This Award Agreement constitutes
the entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Performance Shares.

 

20.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Performance Shares under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

21.           Governing Law.  This Award Agreement shall be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Performance Shares or this Award

 

--------------------------------------------------------------------------------


 

Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation shall be conducted in the
courts of Alameda County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award of Performance Shares is made and/or to be performed.

 

--------------------------------------------------------------------------------


 

APPENDIX B

PERFORMANCE MATRIX

 

[INSERT PERFORMANCE MATRIX]

 

--------------------------------------------------------------------------------
